Citation Nr: 0728809	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  06-37 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Hartford, Connecticut, Department of 
Veterans Affairs (VA) Regional Office (RO).

While it appears that the only issue certified by the RO for 
appeal to the Board was entitlement to service connection for 
PTSD, the veteran has also perfected an appeal to the denial 
of entitlement to non-service connected pension benefits.  As 
such, both issues on the cover page are the subject of this 
remand.  

In July 2007, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his most recent VA examination, and at his videoconference 
hearing with the undersigned Veterans Law Judge, the veteran 
reported that he was receiving Social Security Administration 
(SSA) disability benefits.  While the veteran stated he was 
receiving such benefits for a back disability, VA treatment 
records from March 2002 show that he applied for SSA benefits 
for a psychiatric disability as well.  Records associated 
with his SSA disability benefits applications, including 
medical records and other evidence supporting the 
applications, could be relevant here, but are not in the 
claims folder.  See Haynes v. Brown, 9 Vet. App. 67, 74 
(1996) (VA is required to obtain evidence from the SSA, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight).  The U.S. 
Court of Appeals for Veterans Claims has specifically stated 
that VA's duty to assist a veteran in claim development 
includes an obligation to obtain relevant SSA records.  
Masors v. Derwinski, 2 Vet. App. 181, 187-18 (1992).

One of the veteran's reported stressors is witnessing a 
fellow soldier shoot a drill instructor while on the rifle 
range.  According to the PTSD Questionnaire submitted by the 
veteran, this incident occurred in January 1969.  Based on 
the information provided by the veteran, VA has attempted to 
verify this reported stressor occurring in January 1969.  
However, records contained in the veteran's personnel file 
show that he was not on the rifle range in January 1969, but 
that he qualified on the range in December 1968.  The 
previous attempts to verify the veteran's alleged stressor, 
specifically, an attempt to verify the drill instructor as a 
casualty, appear to have been focused on the month of January 
1969; therefore, another attempt to verify the veteran's 
stressor, occurring in December 1968, should be undertaken.  
The Board notes that the veteran's unit during the alleged 
incident (including his Army company), and information about 
the involved parties is of record.   

The veteran submitted a separate VA Form 9 for each of the 
issues on the cover page.  On each form, the veteran 
indicated his desire for a hearing with the Board.  In July 
2007, the veteran had a videoconference hearing with the 
undersigned Veterans Law Judge; however, the only issue 
discussed at that hearing was entitlement to service 
connection for PTSD.  If the veteran desires another personal 
hearing to discuss the issue of entitlement to non-service 
connected disability benefits, he should submit a request for 
one to the AMC/RO.  Such hearing need not be held unless 
appellant specifically indicates a desire for an additional 
hearing.

Finally, with the help of the veteran, the veteran's current 
treatment records should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the SSA 
any disability determinations for the 
veteran and all underlying records 
associated with the determinations.  All 
records/responses received should be 
associated with the claims file.

2.  The AMC/RO should again attempt to 
verify the veteran's alleged stressor, 
that a fellow soldier shot a drill 
instructor on the rifle range during 
December 1968.  All records/responses 
received should be associated with the 
claims file.

3.  After seeking the veteran's assistance 
by requesting that he provide any 
necessary authorization and consent for 
release of information, the AMC/RO should 
obtain any outstanding records of current 
pertinent treatment, to the extent 
possible.  Specifically, the AMC/RO should 
obtain all treatment records from the VA 
Connecticut Healthcare System Newington 
Campus from May 2006 to the present.  All 
records/responses received should be 
associated with the claims file.

4.  After completing the above and any 
additional development of the evidence 
that the AMC/RO may deem necessary 
(including a current VA examination to 
determine if the veteran is permanently 
and totally disabled, if warranted), the 
AMC/RO should review the record and 
readjudicate the issues on appeal in light 
of any additional evidence added to the 
record assembled for appellate review.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



